[Cite as State v. Peterson, 2016-Ohio-4698.]


                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 103503



                                       STATE OF OHIO
                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                     DEANE PETERSON
                                                        DEFENDANT-APPELLANT




                                               JUDGMENT:
                                                AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-14-586279-A

        BEFORE:           McCormack, J., Jones, A.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: June 30, 2016
ATTORNEY FOR APPELLANT

Thomas A. Rein
820 West Superior Ave., Suite 800
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Frank Romeo Zeleznikar
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

       {¶1} Defendant-appellant, Deane Peterson, appeals from a judgment of the

Cuyahoga County Court of Common Pleas that sentenced him to 18 months in prison for a

violation of his community control sanctions. For the following reasons, we affirm the

trial court’s judgment.

       {¶2} In 2014, Peterson pleaded guilty to an amended indictment on one count of

robbery, a third-degree felony.   Instead of imposing a prison term, the trial court imposed

two years of community control sanctions, which included 180 days in jail followed by a

term in Community-Based Correctional Facility (“CBCF”).

       {¶3} Peterson appealed his sentence to this court.    He claimed that the trial court

lacked the authority to impose six months of jail time followed by a term in CBCF without

making findings required for a consecutive sentence under R.C. 2929.14(C)(4).         Upon

review, this court found his claim to be without merit. This court held that the trial court

was expressly authorized to impose six months of jail time followed by a term in CBCF.

State v. Peterson, 8th Dist. Cuyahoga No. 102428, 2015-Ohio-4581, ¶ 16 (“Peterson I”).

This court explained that R.C. 2929.14 (C)(4) has no application in this case because that

statute only applies to consecutive “prison terms” imposed for multiple offenses.   Id. at ¶

7. Peterson, however, was not convicted of multiple offenses, which made the statute

inapplicable, and therefore, no statutory findings were required, contrary to Peterson’s

claim. Id.
       {¶4} In that prior appeal, Peterson also argued that both the jail term and a term of

CBCF are “terms of imprisonment” and, under the presumption of concurrent sentences

established in R.C. 2929.41(A), they were to be served concurrently. This court found no

merit to this claim either, explaining that the presumption of concurrent terms established

in R.C. 2929.41(A) applied only when the trial court is imposing “multiple sentences,”

whereas the trial court sentenced Peterson to six months of    jail and a term in a CBCF on

a single count. Id. at ¶ 14. For the same reason, this court found State v. Barnhouse, 102

Ohio St.3d 221, 2004-Ohio-2492, 808 N.E.2d 874 (consecutive six-month jail terms for

multiple offenses not authorized by statute) to be inapplicable. Id. at ¶ 14.

       {¶5} In August 2015, while still in CBCF, Peterson violated his community

control sanctions.    The trial court terminated his community control sanctions and

ordered him to serve 18 months in prison for the underlying robbery count, with a jail-time

credit of 259 days.

       {¶6} Peterson again appealed from the trial court’s judgment.      He argues the trial

court was without authority to sentence him to six months of jail time followed by a term

in CBCF at his original sentencing. This is the exact same argument that he had raised in

Peterson I, and this court has already decided the issue.   Res judicata bars the relitigation

of an issue already decided. Russell v. Mitchell, 84 Ohio St.3d 328, 329, 703 N.E.2d

1249 (1999). Our holding on Peterson I remains the law of the case. State v. Davis,

139 Ohio St.3d 122, 2014-Ohio-1615, 9 N.E.3d 1031, ¶ 27 (the decision of a reviewing
court in a case remains the law of that case on the legal questions involved for all

subsequent proceedings in the case at both the trial and reviewing levels).

       {¶7} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



____________________________________
TIM McCORMACK, JUDGE

LARRY A. JONES, SR., A.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR